Order entered October 17, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00823-CR

                       WILLIE MAURICE HERVEY, JR., Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 89th District Court
                                  Wichita County, Texas
                              Trial Court Cause No. 57,785-C

                                           ORDER
         Before the Court is the October 12, 2017 second request of court reporter Joanna

Beverage for an extension of time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record filed within THIRTY DAYS of the date of this order. If the

reporter’s record is not filed by November 16, 2017, the Court may utilize its available remedies,

which may include ordering Ms. Beverage not to sit until the complete reporter’s record has been

filed.




                                                      /s/   ADA BROWN
                                                            JUSTICE